Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the amendment filed 7/18/2022.	
2.  Claims 1-5 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 1-5 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	A.  The following terms lack antecedent basis:	
(i) the test module (line 12 claim 1).  Correction is required.

	B.  The claim language in the following claims is not clearly understood:
(i) As to claim 1, it is unclear whether “a jack up rig” (lines 10-11) refers to “a jack up rig” (lines 1-2 claim 1).  Correction is required.
(ii) As to claim 2, it is unclear whether “a jack up rig” (line 2) refers to “a jack up rig” (lines 1-2 claim 1).  Correction is required.
(iii) As to claim 5, it is unclear whether “a jack up rig” (line 13) refers to “a jack up rig” (line 1).  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.  Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentec “Power Control Room”.
As to claim 1, Bentec teaches a method for building a modular electrical system (Figs in page 1) for a jack up rig (offshore rigs, Unique Features, page 1), the method comprising: 
identifying rig equipment on the jack up rig that will be connected to the modular electrical system based on the shape and weight of the rig equipment (customized design and equipment, Unique Features, page 1);
selecting electrical equipment to control the rig equipment (provide all the power and control electronics needed to power up all of the electric units on a drilling rig, paragraph 1 column 1 page 1); 
placing the electrical equipment in an electrical module, electrically connecting the electrical equipment to power cables and control cables inside of the electrical module, testing the electrical equipment inside of the electrical module from outside of the electrical module before the electric module is shipped for installation on a jack up rig, and certifying that the test module is working properly before shipping the electrical module for installation on the jack up rig (Figs in page 1, paragraphs 2-3 column 1 page 2).
 As to claim 2, Bentec further teaches locking the electrical module and shipping the module to a jack up rig, and connecting rig equipment to the outside of the locked electrical module (Figs in pages 1-2). 
As to claim 3, Bentec further teaches (Figs in pages 1-2, paragraphs 2-4 column 1 page 2) connecting the control cables for the electrical equipment to a control cable marshaling panel inside of the electrical module; connecting the power cables for the electrical equipment to a power panel inside of the electrical module; connecting control cables connected to control test equipment simulating the rig equipment to the control cable marshaling panel thereby providing control connectivity between the electrical equipment inside of the electrical module and the test equipment; and connecting power cables connected to a power test equipment simulating rig equipment to the power panel thereby providing power connectivity between the electrical equipment inside of the power test equipment. 
As to claim 4, Bentec further teaches (Figs in pages 1-2, paragraphs 2-4 column 1 page 2) connecting the control cables for the electrical equipment to a control cable marshaling panel inside of the electrical module; connecting the power cables for the electrical control equipment to a power panel inside of the electrical module; connecting control cables connected to the rig equipment to the control cable marshaling panel thereby providing control connectivity between the electrical equipment inside of the electrical module and the rig equipment; and connecting power cables connected to the rig equipment to the power panel thereby providing power connectivity between the electrical equipment inside of the rig equipment. 
As to claim 5, Bentec teaches a modular electrical control system (Figs in page 1) for a jack up rig (offshore rigs, Unique Features, page 1), the system comprising: 
a module housing, a plurality of equipment sections connected together inside of the module housing, wherein the plurality of equipment sections are selected based on their shape and weight so that the equipment sections fit efficiently in the module housing and the weight of the module housing does not exceed weight restriction for jack up rig legs that lift the jack up rig; a control cable marshaling panel mounted on the module housing; a plurality of control cables connected between the control cable marshaling panel and the plurality of equipment section installed inside of the module housing; a power panel mounted on the module housing; a plurality of power cables connected between the power panel and the plurality of equipment sections inside of the module housing configured to test the modular electrical control system before shipping the modular housing for installation on a jack up rig; a plurality of control cables connected between the control cable marshaling panel and the rig equipment, thereby providing control connectivity between the rig equipment and the plurality of equipment sections installed inside of the module housing; and a plurality of power cables connected between the power panel and the plurality of equipment sections inside of the module housing and the rig equipment, thereby providing power connectivity between the rig equipment and the plurality of equipment sections installed inside of the module housing (Figs in pages 1-2, paragraphs 2-4 column 1 page 2).
Response to Arguments
5.  Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argues the cited reference does not teach the newly cited limitations in the claims (Remarks, pages 9-11).  However, the applicant does not disclose in details of how the cited reference does not teach these newly cited limitations.  Therefore, it is unclear how the reference does not teach the claim inventions as argued by the applicant.  These newly cited limitations are still met by the cited reference as disclosed in the claim rejections above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194